Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/NEWTON INTERNATIONAL EQUITY FUND On September 26, 2012, Dreyfus/Newton International Equity Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 126,101 American depository shares representing shares of the Series B Common Stock of Grupo Financiero Santander Mexico S.A.B. de C.V. - CUSIP # 40053C105 (the “ADS”). The ADS were purchased from UBS Investment Bank (“UBS”), a member of the underwriting syndicate offering the ADS, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS received a commission of $0.325 per ADS. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Banca IMI Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Commerzbank Credit Agricole CIB Credit Suisse Deutsche Bank Securities Espirito Santo Investment Bank Goldman, Sachs & Co. J.P. Morgan Itau BBA Mizuho Securities RBC Capital Markets Santander UBS Investment Bank UniCredit Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/THE BOSTON COMPANY LARGE CAP CORE FUND On September 11, 2012, Dreyfus/The Boston Company Large Cap Core Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,300 shares of American International Group, Inc. Common Stock - CUSIP # 026874784 (the “Common Stock”). The Common Stock was purchased from J.P. Morgan, a member of the underwriting syndicate offering the Common Stock, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. J.P. Morgan received a commission of $0.121875 per share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Atlantic Equities Barclays Capital Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC BNP Paribas BofA Merrill Lynch CastleOak Securities, L.P. Citigroup C.L.King & Associates Credit Suisse Deutsche Bank Securities Dowling & Partners Securities, LLC Drexel Hamilton Goldman, Sachs & Co. HSBC ING J.P. Morgan Keefe, Bruyette & Woods, Inc. Lebenthal & Co., LLC Loop Capital Markets Macquarie Capital MFR Securities, Inc. Mischler Financial Group, Inc. Mizuho Securities Morgan Stanley Natixis Nomura Piper Jaffray PNC Capital Markets LLC Raymond James Ramirez & Co., Inc. RBC Capital Markets RBS Sanford C. Bernstein Santander Scotiabank Siebert Capital Markets SMBC Nikko Societe Generale Standard Chartered Sterne Agee Stifel Nicolaus Weisel The Williams Capital Group, L.P. Toussaint Capital Partners, LLC UBS Investment Bank UniCredit Capital Markets Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERMEDIATE TAX EXEMPT BOND FUND On October 3, 2012, Dreyfus/Standish Intermediate Tax Exempt Bond Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,000 units of the Series 2012 Bonds due 7/1/22 - CUSIP # 70869VAZ7 of Pennsylvania Economic Development Financing Authority (the “Bonds”). The Bonds were purchased from Bank of America, a member of the underwriting syndicate offering the Bonds, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 0.350% per unit. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Baird Barclays Capital BNY Mellon Capital Markets, LLC Boenning & Scattergood BofA Merrill Lynch Citigroup Drexel Hamilton LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Loop Capital Markets Morgan Keegan Morgan Stanley M&T Securities, Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James Ramirez & Co., Inc. RBC Capital Markets Siebert Brandford Shank & Co., LLC TD Securites (USA) LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 13-14, 2013. These materials include additional information about the terms of the transaction.
